Citation Nr: 0315130
Decision Date: 07/08/03	Archive Date: 10/02/03

DOCKET NO. 95-20 215               DATE JUL 08, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to an increased evaluation for residuals of a
shrapnel wound to the right shoulder (major) with a healed scar and
injury to Muscle Groups I and III, with retained foreign body in
Muscle Group III, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for residuals of a
shrapnel wound to the right leg with healed scars and injury to
Muscle Group XI, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran had recognized service from December 1942 to November
1945 with the Recognized Guerillas and from November 1945 to June
1946 with the Regular Philippine Army.

A historical review of the record shows that in a June 1994 rating
decision, the Department of Veterans Affairs (VA), Manila,
Philippines, Regional Office (RO) denied claims of entitlement to
increased evaluations for residuals of a shrapnel wound to the
right shoulder (major) with a healed scar and injury to Muscle
Groups I and III, with retained foreign body in Muscle Group III,
and an increased evaluation for residuals of a shrapnel wound to
the right leg with healed scars and injury to Muscle Group XI.

In a February 1999 decision, the Board upheld the RO's rating
decision with respect to the issue of entitlement to an increased
evaluation for residuals of a shrapnel wound to the right leg with
healed scars and injury to Muscle Group XI evaluated as 10 percent
disabling. However, the Board granted an increased evaluation of 40
percent for residuals of a shrapnel wound to the right shoulder
(major) with a healed scar and injury to Muscle Groups I and M,
with retained foreign body in Muscle Group III. The veteran
appealed to the United States Court of Appeals for Veterans Claims
(CAVC).

In July 1999 the Secretary of Veterans Affairs, represented by the
Office of General Counsel filed a motion to vacate in part that
portion of the Board's February 1999 decision denying an evaluation
in excess of 40 percent for residuals of a shrapnel wound to the
right shoulder (major) with a healed scar and injury to Muscle
Groups I and III, with retained foreign body in Muscle Group III,
and an evaluation greater than 10 percent for residuals of a
shrapnel wound to the right leg with healed scars and injury to
Muscle Group XI. The motion was granted by Order of the CAVC dated
in November 1999, and the case was remanded to the Board for
further readjudication and disposition in accordance with the
CAVC's order.

- 2 -

In July 2000 the Board remanded this matter to the RO for further
development in compliance with the CAVC's Order of November 1999.

In February 2002 the RO affirmed the determinations originally
entered.

This matter is now returned to the Board for further consideration.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the CAVC for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L.,No. 103-446, 302, 108
Stat. 4645, 4658 (1994),38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV,, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
CAVC. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Unfortunately the Board finds that a second remand is necessary to
provide due process in this matter. On November 9, 2000,, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).
This law rewrites the 38 U.S.C. 5100-5107 "duty to assist"
provisions, to eliminate the well-grounded claim requirement, and
requires the Secretary to provide additional assistance in
developing all facts pertinent to a claim for benefits under title
38 of the United States Code.

The RO is noted to have not cited to the provisions of the VCAA in
its June 2002 supplemental statement of the case. Nor has a letter
been sent advising the veteran of the notice and duty to assist
requirements of the VCAA.

3 -

The CAVC has held that section 5103(a) as amended by the Veterans
Claims Assistance Act of 2000 (VCAA) and 3.159(b), as recently
amended, require VA to inform a claimant of which evidence VA will
provide and which evidence claimant is to provide, and remanding
where VA failed to do so. See Quartuccio v Principi, 16 Vet. App.
183 (2002); see also 38 U.S.C.A. 3.102, 3.156(a), 3.159 and
3.326(a).

In Disabled American Veterans, et al. v. Secretary of Veterans
Affairs, Nos. 02- 7304, -7305, -7316 (Fed. Cir. May 1, 2003), the
United States Court of Appeals for the Federal Circuit (CAFC)
determined that 38 C.F.R. 19.9(a)(2) is inconsistent with 38 U.S.C.
7104(a).

Among other things, the CAFC held that providing a 30-day response
period to provide information and identify evidence to substantiate
a claim was contrary to 38 U.S.C.A. 5103(b).

In this case, the RO's failure to issue a development letter
consistent with the notice requirements of the VCAA amounts to a
substantial oversight indicative of minimal RO development and
accordingly compels remand.

While this matter was pending, the schedule for evaluating skin
disorders under 38 C.F.R. 4.118 was revised effective August 30,
2002. See 67 Fed. Reg. 49590- 49599 (July 31, 2002). The Board
notes that the veteran's service connected residuals of a shrapnel
wound to the right shoulder and right leg include scarring. In
November 2002 and March 2003 respectively, the Board sent the
veteran the revised regulations.

The Board notes that the most recent VA examinations addressing the
veteran's claims were conducted in December 2000 more than 2 and a
half years ago. Given the passage. of time, and the recent revision
of the scar rating criteria, the Board finds that another
examination of the full residuals of shrapnel wounds with
consideration of both the old and new criteria of DC 7800 through
7805 should be conducted.

4 -

Accordingly, this case is remanded for the following:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should furnish the appellant a development letter
consistent with the notice requirements of the VCAA, as clarified
by Quartuccio, supra. The RO should then conduct any necessary
development brought about by the appellant's response.

3. The RO should arrange for a VA examination(s) of the veteran by
an orthopedic surgeon or other available appropriate medical
specialists, to include on a fee basis if necessary, to determine
the nature and extent of severity of the shrapnel wounds of the
right shoulder and right leg at issue on appeal. Any further
indicated studies or laboratory evaluations should be conducted.

The claims file, copies of the previous criteria addressing scars
under 38 CF.R. 4.118; including Diagnostic Codes 7800 through 7805,
the revised criteria under 38 CF.R. 4.118 including Diagnostic
Codes 7800 through 7805, 38 CF.R. 4.40, 4.45, 4.59, copies of the
previous and amended criteria for rating gunshot wound
disabilities,, and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination. The examiner must
annotate the examination report(s) that the claims file was in fact
made available for review in conjunction with the examinations.

- 5 -

Any opinions expressed by the examiner as to the severity of the
shrapnel wounds must be accompanied by a complete rationale. The
examiner should record pertinent medical complaints, symptoms, and
clinical findings, and comment on the functional limitations, if
any, caused by the veteran's service-connected disabilities in
light of the provisions of 38 C.F.R. 4.40, 4.45, and 4.59 (2002).
It is requested that the examiner provide explicit responses to the
following questions:

(a) Do the service-connected shrapnel wound residuals of the right
shoulder and right leg cause weakened movement, excess
fatigability, incoordination, pain on movement, swelling,
deformity, or atrophy, and if so, what is the effect of these
manifestations on the ability of the veteran to perform average
employment in a civil occupation? If the severity of these
manifestations cannot be quantified, the examiner should so
indicate.

(b) With respect to subjective complaints of pain, the examiner
should comment on whether pain is visibly manifested upon palpation
and movement of the service-connected right shoulder and right leg
at issue, and whether there are any other objective manifestations
that would demonstrate disuse or functional impairment due to pain
attributable to the service-connected disabilities. The VA examiner
should specifically determine whether the subjective complaints of
pain are supported by the objective findings made on examination.
If unable to make this determination, the examiner should so state.

- 6 -

(c) The examiner should address whether the service- connected
disabilities involve only the joint structure, or arteries, nerves
and muscles of Muscle Groups I-III and XI. Specifically, it should
be stated whether the original injury consisted of a penetrating
wound versus a through and through gunshot wound. A description and
evaluation of any residual scar(s) should also be made and the
previous and revised rating criteria should be addressed
accordingly. If there is diminished sensation in the affected
areas, an opinion should be rendered as to whether such reduced
sensation is a residual of the shell fragment wounds or is due to
a nonservice- connected disability.

Any opinions expressed by the medical specialist as to the severity
of the service-connected shrapnel wounds of the right shoulder and
leg should be accompanied by a complete rationale.

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination
report(s) and required medical opinions to ensure that they are
responsive to and in complete compliance with the directives of
this remand and if they are not, the RO should implement corrective
procedures. The Board errs as a matter of law when it fails to
ensure compliance, and further remand will be mandated. Stegall v.
West, 11 Vet. App. 268 (1998).

7 -

In addition, the RO must review the claims file to ensure that any
other notification and development action required by the VCAA,
Pub. L., No. 106-475 is completed.

In particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

5. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issues of
entitlement to an increased evaluation for residuals of a shrapnel
wound to the right shoulder (major) with a healed scar and injury
to Muscle Groups I and III, with retained foreign body in Muscle
Group III, and an increased evaluation for residuals of a shrapnel
wound to the right leg with healed scars and injury to Muscle Group
XI. The RO should provide and fully apply the pertinent above
discussed previous and amended rating skin and muscle criteria, and
document its consideration of the applicability of 38 C.F.R.
3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the
appellant's satisfaction, the RO should issue a SSOC. The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence- and applicable law
and regulations pertaining to the issues currently on appeal. A
reasonable period of time for a response should be afforded.
Thereafter, the case should be returned to the Board for further
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted.

8 -

No action is required of the appellant until he is notified by the
RO, however, the veteran is hereby notified that failure without
good cause shown to report for any scheduled VA examination(s) may
adversely affect the outcome of his claim. 38 C.F.R. 3.655 (2002).
Moreover, the governing regulation provides that failure to report
without good cause shown for any examination in connection with a
claim for an increased evaluation will result in the denial of the
claim. 38 C.F.R. 3.655 (2002); Connolly v. Derwinski, 1 Vet. App.
566 (1991).

RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board is
appealable to the CAVC. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

9 -



